                          Case 1:20-cr-00637-SHS Document 68 Filed 08/31/21 Page 1 of 1



Federal Defenders                                                                                       Southern District
                                                                        52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                    Souchem Disnicr of New York
David E. Patton                                                                                         Jennifer L. Brown
Executive Director                                                                                      Atwmey-in-Charge
and A ttorney-in-Chief

                                                                     August 31, 2021

            ByECF
                                                          MEMO ENDORSED
            Honorable Sidney H. Stein
            United States District Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

            Re:          United States v. Victor Castro, 20 Cr. 637 (SHS)

            Dear Judge Stein:

                    The Court endorsed a letter-motion permitting Mr. Castro to travel to Florida between
            September 1, 2021 and September 5, 2021. See Dkt. No. 66. I write to respectfully request that
            the Court extend the parameters of the trip by one day; that is, to allow Mr. Castro to travel
            between September 1, 2021 and September 6 2021. Mr. Castro will provide Pretrial Services
            with his itinerary and contact information before departing.

                         Thank you for your consideration of this request.


                                                                      Respectfully submitted,


                                                                      Isl
                                                                      Martin Cohen
                                                                      Assistant Federal Defender
                                                                      (212) 417-873 7
             cc:         Peter Davis, Esq., by ECF
                         Jahlil Dean, Pretrial Services Officer, by e-mail
                         Dominique Jackson, Pretrial Services Officer, by e-mail


             Request to extend defendant's trip by one day to September 6 is granted.

             Dated:New York, New York
                   August 31, 2021
